Citation Nr: 0430205	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  95-06 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder.  

2.  Entitlement to service connection for a stomach disorder.  

3.  Entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from July 1948 to June 1952.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1994 rating 
decision.  In December 1997, the Board remanded the appeal to 
the RO for additional development.  In January 1999, the 
Board promulgated a decision which denied service connection 
for a cardiovascular disorder, stomach disorder, and a 
psychiatric disorder on the basis that the claims were not 
well grounded.  

A Motion for Reconsideration of the January 1999 Board 
decision was filed with the Board in February 1999.  In May 
1999, the Board denied the Motion and the veteran and his 
representative were so notified.  

In December 2000, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") vacated the 
January 1999 Board decision and remanded the appeal for 
readjudication of the claim in light of the Veterans Claims 
Assistance Act (VCAA) of 2000.  

In March 2003, the Board denied the claims on a de novo basis 
and the veteran appealed to the Court.  In November 2003, the 
Court granted the Secretary's motion to vacate and remand the 
March 2002 Board decision in light of the holding in Disabled 
Am Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) which invalidated (inter alia) 38 C.F.R. 
§ 19.9(a)(2), a provision giving the Board authority to 
undertake case development before issuing an appellate 
decision.  

In June 2004, the Board remanded the appeal to the RO for 
additional development.  

FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran did not manifest coronary artery disease or 
hypertension in service or within one year following 
separation from service, and there is no competent medical 
evidence that any current cardiovascular disease is related 
to service.  

3.  A chronic stomach disorder was not present in service or 
until many years after service, and there is no competent 
medical evidence that any current stomach disorder is related 
to service.  

4.  A psychiatric disorder was not present in service or 
until many years after service, and there is no competent 
medical evidence that any current psychiatric disorder is 
related to service.  


CONCLUSIONS OF LAW

1.  The veteran does not have a cardiovascular disease due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2004).  

2.  The veteran does not have a stomach disorder due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2004).  

3.  The veteran does not have a psychiatric disorder due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, although the Court noted that the statute 
and the regulation provide for pre-initial-AOJ adjudication 
notice, the Court also specifically recognized that, where, 
as in the case currently before the Board, that notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice specifically 
complying with section 5103(a)/§ 3.159 because an initial AOJ 
adjudication had already occurred.  

The Board concludes that information and discussions as 
contained in the November 1994 rating decision, the December 
1997 Board remand, the March 2003 Board decision, the June 
2004 Board remand, the January 1995 statement of the case; 
the July 1995, October 1996, July 1997, September 1998, and 
August 2004 supplemental statements of the case, and in 
numerous letters sent to the veteran in May and August 1994, 
January 1998, May 2002, November 2002, and February and July 
2004 have provided him with sufficient information regarding 
the applicable regulations.  These documents notified him why 
this evidence was insufficient to award the benefits sought.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Additionally, the veteran testified at a personal 
hearing at the RO in February 1995.  In a letter received in 
July 2004, the veteran stated that he had no additional 
evidence to submit and that he wanted a decision to be made 
on his appeal.  

Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under the facts of this case, the Board finds that the record 
has been fully developed, and that it is difficult to discern 
what further guidance VA could have provided to the veteran 
regarding what additional evidence he should submit to 
substantiate his claims.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

There is no indication that there is additional evidence to 
obtain; there is no additional notice that should be 
provided; and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  The Board concludes that any such 
error is harmless, and does not prohibit review of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).  

Factual Background 

The National Personnel Records Center (NPRC) has verified 
that most of the veteran's service medical records were 
destroyed by fire and are unavailable for review.  Where 
service medical records are absent or missing, there is a 
heightened duty of the Board to consider the applicability of 
the benefit of the doubt, to assist the claimant in 
developing the claim, and to explain its decision.  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection.  Russo v. Brown, 9 Vet. App. 46 
(1996).  Here, the evidentiary record includes the veteran's 
separation examination which showed no pertinent 
abnormalities or diagnosis referable to his abdomen, 
gastrointestinal system, or psychiatric status.  A 
functional, soft, Grade I systolic murmur at the pulmonic 
area was noted at separation.  His blood pressure was 130/76, 
and all diagnostic studies, including serology and urinalysis 
testing were negative.  

Copies of morning reports for the veteran's unit were 
obtained and reflect that he was seen on sick call on a 
couple of occasions during service.  However, the reports do 
not indicate the reason for any treatment.  Furthermore, the 
records show that the veteran was returned to duty the same 
day without any restrictions or limitations to duty on 
December 4, 1950, January 2, 1951, and February 19, 1951.  
The veteran was hospitalized for three days beginning on 
January 10, 1951, but the cause for the confinement was not 
indicated.  

The first evidence of an elevated blood pressure was noted on 
a medical report from Hazelton-St. Joseph Medical Center 
dated in December 1985 (164/96); more than 30 years after 
service.  Additional records dated in January 1986 include 
complaints of nervousness and a blood pressure reading of 
156/92.  The assessment included rule out anxiety state and 
essential hypertension.  In February 1988, the veteran was 
admitted to Geisinger Medical Center.  A discharge summary 
report noted that he was seen at the emergency room three 
weeks prior to admission complaining of exertional chest 
tightness and associated shortness of breath.  He had no 
prior cardiac history.  Risk factors included hypertension 
and a positive family history for cardiovascular disease.  
The diagnoses included coronary artery disease, acute 
myocardial infarction, and hypertension.  The veteran 
underwent three-vessel coronary artery bypass surgery later 
the same month.  The discharge summary did not reflect any 
problems associated with a psychiatric disorder or a stomach 
disorder.  

In May 1991, the veteran was provided a comprehensive 
physical examination at Geisinger Medical Group in 
anticipation of his joining a "CARE" study.  No stomach 
disorder or psychiatric disorders were noted, and he was 
cleared to participate in the study.  

The evidentiary record includes several statements from G. J. 
Fino, M.D., dated in June and September 1994, and July and 
October 1996, were to the effect that the veteran's nervous 
stomach and anxiety began in service and could have 
"contributed" or "exacerbated some of his coronary artery 
disease."  Dr. Fino stated that his opinion was based on the 
veteran's description that his symptoms began in service and 
that they had been chronic ever since.  He noted that while 
he did not have access to any of the veteran's service or 
post-service medical records prior to treating him in 1990, 
he believed that the veteran's self-described medical history 
was consistent and believable.  

In June 2002, the veteran underwent VA cardiovascular, 
gastrointestinal and psychiatric examinations for the purpose 
of determining the etiology of his heart, stomach, and 
nervous disorders.  Following a review of the claims folder 
and examination, the physicians concluded that despite the 
veteran's assertion of having been hospitalized in service 
for nervous symptomatology, the onset of his current 
generalized anxiety disorder could not be established during 
active service as there was no corroborating evidence to 
support his claim.  The doctor noted that although the 
veteran claimed chronicity of symptoms, the evidence showed 
that he only sought help briefly in 1997.  The 
gastroenterologist opined that the veteran's stomach disorder 
was likely a symptom of the generalized anxiety and most 
likely not a separate disorder.  Finally, it was concluded 
that the cardiovascular disorder was of current onset, and 
was unlikely service-related.  

The evidentiary record also includes a February 2003 opinion 
from a registered nurse, R. Baker, RN, to the effect that the 
veteran's current disabilities were related to military 
service.  Ms. Baker indicated that she had reviewed the 
veteran's claims file, including his incomplete service 
medical records.  She opined that it was at least as likely 
as not that the heart murmur noted in service was a 
significant murmur, given his extensive cardiac history.  
Based on his reported history of treatment for heart, 
stomach, and nervous problems in service and chronic symptoms 
since, she believed that his current disabilities were 
related to military service.  

Service Connection:  In General

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty during service.  38 U.S.C.A. 
§§ 1110 (West 2002).  

Service connection may also be granted for ulcers and 
cardiovascular-renal disease, including hypertension, if 
manifested to a compensable degree within one year of 
separation from service provided the rebuttable presumption 
provisions of § 3.307 are also satisfied.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  Evidence which may be considered in rebuttal of 
service incurrence of a disease listed in 38 C.F.R. § 3.309 
will be any evidence of a nature usually accepted as 
competent to indicate the time of existence or inception of 
disease.  38 C.F.R. § 3.309(d) (2004).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2004) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  



Analysis

Initially, it should be noted that the Court's decision to 
vacate the March 2003 Board decision that denied service 
connection for the disabilities currently at issue on appeal 
was based on a procedural defect due to changes in VA 
regulations which were subsequently invalidated by the 
Federal Circuit Court of Appeals in Disabled Am Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Neither the Appellee's Motion to Vacate and Remand nor the 
order of the Court asserted any defect or disagreement with 
any substantive matter addressed in that decision.  The 
procedural defect has been corrected and the veteran was 
afforded an opportunity to submit additional evidence and 
argument, but declined.  Therefore, as there has been no 
additional evidence submitted or any substantive matter 
raised since the March 2003 decision, the analysis of the 
prior Board decision will be incorporated without significant 
modification.  

Most of the veteran's service medical records were apparently 
destroyed by fire and are unavailable for review.  (See 
response from the National Personal Records Center (NPRC) 
dated in June 1994.)  The RO made several attempts to obtain 
all of the veteran's service medical records from the NPRC 
and from the Office of the Surgeon General (SGO).  A response 
from the NPRC in May 1995 indicated that no SGO records were 
located.  A search of morning reports for the veteran's unit 
(and its redesignated name) from May 15, 1950 through April 
1952 were obtained.  As noted above, the records showed that 
the veteran was seen on sick call on a couple of occasions, 
but did not indicate the reason for any treatment and showed 
that he was returned to duty after each visit.  The records 
also showed that he was hospitalized from January 10-13, 
1951, but again did not indicate the reason for treatment.  
At the personal hearing in February 1995, the veteran 
testified that this hospitalization was for treatment of 
hemorrhoids or fissure, and not for any cardiovascular 
problems or psychiatric disorder.  

At the February 1995 personal hearing, the veteran testified 
that he was treated by a family physician for heart problems 
shortly after service, but that the doctor had passed away 
and the records were no longer available.  He also reported 
treatment by another private physician in the late 1950's, 
but said that doctor retired and his records were no longer 
available.  As indicated above, numerous attempts were made 
to obtain all medical records from sources identified by the 
veteran subsequent to his discharge from service.  The 
earliest records obtained date from 1983.  

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Where service medical records are 
unavailable, the heightened duty to assist includes the 
obligation to search for alternate methods of proving service 
connection.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  
The RO, aware of this heightened duty to assist, notified the 
veteran of alternate sources of evidence that may be utilized 
in fire-related cases.  (See letter dated in May 24, 1994.)  

According to the veteran, during service, he had blood in his 
stool and was admitted for additional evaluation.  He 
testified that he had a complete work-up, including a GI 
series, and that the tests were negative for ulcers or any 
other gastrointestinal disorder.  The veteran said that he 
was told that the blood in his stool was probably caused by 
nerves.  

While the veteran is competent to testify as to the symptoms 
he has experienced, he is not competent to testify to the 
fact that what he experienced in service is the same 
condition that he is currently diagnosed with.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  The veteran, as a 
layperson, is not competent to offer an opinion as to medical 
causation or etiology.  Epps v. Brown, 9 Vet. App. 341 
(1996); Espiritu, 2 Vet. App. 492 (1992).  See also Franzen 
v. Brown, 9 Vet. App. 235 (1996).  

It is evident that the opinion of Nurse Baker was based 
entirely on the veteran's self-described history.  The Court 
has held that the Board is not bound to accept a diagnosis 
based solely on an unsubstantiated history as provided by the 
veteran.  Wood v. Derwinski, 1 Vet. App. 190 (1990); see 
also, LeShore v. Brown, 8 Vet. App. 406 (1995) (a medical 
statement, unenhanced by any additional medical comment, does 
not constitute "competent medical evidence.")  Furthermore, 
Ms. Baker is not shown to have any specialized training in 
cardiovascular, gastrointestinal, or psychiatric disorders.  
Accordingly, her opinion is of little probative value.  

In contrast, the veteran was evaluated by two VA physicians 
for the express purpose of determining the nature and date of 
onset of his current disabilities.  The examiners reviewed 
the entire claims file, including the opinions of Dr. Fino, 
and concluded that the veteran's current disabilities were 
not related to military service.  The examiner's took an 
exhaustive history from the veteran and provided a detailed 
description of his symptoms and treatment up to the present 
time.  The psychiatric examiner indicated that the veteran's 
recently diagnosed generalized anxiety disorder could not be 
established as related to military service because there was 
no objective evidence of any treatment or diagnosis during 
service or until sometime in the early 1990's.  He opined 
that the veteran's stomach disorder was more likely a symptom 
of his recently diagnosed generalized anxiety disorder and 
not a separate disorder.  Likewise, the examiner opined that 
veteran's heart disease was not shown until many years after 
discharge from service and was not related to military 
service.  

The evidence in support of a finding that the veteran's 
cardiovascular, stomach, and psychiatric disorders began in 
service is speculative.  While there are opinions suggesting 
that such may be a possibility, there is no conclusive 
evidence to support those opinions.  Moreover, none of these 
opinions offered any discussion or analysis for the 
conclusions reached.  In contrast, the June 2002 VA examiners 
unambiguously stated that the veteran's cardiovascular, 
stomach, and psychiatric disorders were not present in 
service or until many years thereafter, and that they were 
not related to service.  Furthermore, sound reasons and bases 
for their conclusions were provided.  The Board concludes 
that definitive statements by the VA physicians that there is 
no relationship are more probative than speculative theories 
which are then not confirmed.  

The current medical evidence of record simply does not show 
that a cardiovascular disease, stomach disorder, or a 
psychiatric disorder was a chronic disease in service or that 
a cardiovascular or gastrointestinal disease, i.e., ulcers, 
were manifested to a degree of 10 percent within the one year 
presumptive period following service discharge.  38 C.F.R. 
§§ 3.303(b), 3.307, 3.309(a) (2004).  The earliest evidence 
of cardiovascular disease was more than 33 years following 
the veteran's discharge from service, and there is no 
competent evidence relating such disease to service.  
Furthermore, there is no diagnostic evidence that the veteran 
has an identifiable stomach disorder at present.  The 
opinions of Dr. Fino and Ms. Baker do not rise to competent 
evidence relating any chronic disability to military service.  

Inasmuch as there is no evidence of cardiovascular disease, a 
chronic stomach disorder, or a psychiatric disorder in 
service and no competent medical evidence that cardiovascular 
disease was manifest within one-year post service, the Board 
finds that there is no basis to grant service connection for 
the disabilities now at issue on appeal.  


ORDER

Service connection for a cardiovascular disorder is denied.  

Service connection for a stomach disorder is denied.  

Service connection for a psychiatric disorder is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



